ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Response after Ex Parte Quayle Action filed on 01/21/2022. Claims 1-12 and 18 are pending. None of the claims are currently amended. Claims 13-17 have been cancelled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Allowable Subject Matter

3.	Claims 1-12 and 18 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: The instant claims are allowable over the closest related references: Eryilmaz (EP 3 239 373 A1), Sugiura et al. (US 5,872,002 A), Arai et al. (US 5,949,447 A), Enderlin (US 5,072472 A), and Vanhulle et al. (US 2005/0067347 A1), already of record, for the reasons presented in Applicant’s Remarks filed on 11/09/2021.
There is no reason or motivation within the disclosures of the prior art that would have prompted a person having ordinary skill in the art before the effective filing date of the claimed invention to combine each process step with all of its required elements in the specific way that the instantly claimed invention does. 
living fungi microorganisms grow in a non-uniform way throughout fabric to digest dye [already included in the fabric] and provide different shades of colour.
One of ordinary skill in the art would not find the instantly claimed process limitations to be obvious variants of the prior art teachings and other known processes of treating a dyed fabric with fungi/microorganisms. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Office.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 4, 2022